Case: 21-30147     Document: 00516563029          Page: 1    Date Filed: 12/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 1, 2022
                                   No. 21-30147                         Lyle W. Cayce
                                                                             Clerk

   Renil Escobarrivera,

                                                            Plaintiff—Appellant,

                                       versus

   Antonio Whitaker, Warden, Individual Capacity for Damages, Official
   Capacity for Injunctive Relief; Tim Hooper, Warden, Louisiana
   State Penitentiary; Joseph LaMartinaire; Tim Delaney;
   James LeBlanc, Warden, Individual Capacity for Damages, Official
   Capacity for Injunctive Relief,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CV-498


   Before Davis, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Proceeding pro se, Plaintiff-Appellant Renil Escobarrivera appeals the
   dismissal of his suit against Defendants-Appellees James LeBlanc, the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30147         Document: 00516563029               Page: 2      Date Filed: 12/01/2022




                                           No. 21-30147


   secretary of the Louisiana Department of Corrections, warden Darrel
   Vannoy, 1 and assistant wardens Joseph LaMartinaire, Tim Delaney, and
   Antonio Whitaker. For the following reasons, we AFFIRM in part and
   VACATE and REMAND in part.
                                     I.       Background
           Escobarrivera, who is confined at the Louisiana State Penitentiary in
   Angola, Louisiana, has been in closed custody restriction (“CCR”) for four
   and a half years. Escobarrivera was initially placed in CCR in December 2017
   after prison officials received an anonymous letter accusing him of planning
   to escape.
           CCR at Angola is the effective equivalent of solitary confinement.
   According to Escobarrivera, inmates in CCR are confined to a one-person
   cell for twenty-three hours per day. 2 Unless otherwise restricted, inmates
   also receive one hour of yard time three days per week and two contact visits
   per month. Inmates in CCR are unable to attend religious services and have
   no access to email or educational programs.
           As relevant to this appeal, Escobarrivera’s initial complaint advanced
   three claims against Defendants. First, Escobarrivera asserted that his
   placement and continued confinement in CCR violates his Fourteenth
   Amendment due process rights.                 Second, Escobarrivera asserted that
   Defendant Whitaker retaliated against him by ordering his transfer to a
   different CCR unit after he complained about his continued confinement.
   Third, Escobarrivera alleged an equal protection violation premised on the


           1
               Warden Darrel Vannoy has been replaced by Warden Tim Hooper.
           2
            Defendants dispute this fact and instead assert that inmates in CCR receive two
   hours per day out of their cells. Because the distinction is immaterial to our analysis, we do
   not address this issue.




                                                 2
Case: 21-30147         Document: 00516563029               Page: 3       Date Filed: 12/01/2022




                                            No. 21-30147


   allegation that he has spent more time in CCR than inmates with more
   egregious rule violations and that release from solitary confinement is based
   solely on Defendants’ personal feelings towards the inmates. Escobarrivera
   sought damages against Defendants in their individual capacities pursuant to
   42 U.S.C. § 1983 as well as injunctive relief against Defendants in their
   official capacities.
           After the district court dismissed several of Escobarrivera’s claims for
   failure to state a claim, the parties filed opposing summary judgment motions
   regarding Escobarrivera’s remaining causes of action.                        Adopting the
   magistrate judge’s recommendation in full, the district court concluded that
   Defendants were entitled to qualified immunity on Escobarrivera’s due
   process claim and accordingly granted their motion for summary judgment.
   The district court also dismissed Escobarrivera’s retaliation and equal
   protection claims sua sponte for failure to state a claim pursuant to 28 U.S.C.
   §§ 1915(e) and 1915A.             Notably, the district court did not address
   Escobarrivera’s claim for injunctive relief against Defendants in their official
   capacities but nonetheless entered a final judgment. This appeal timely
   followed.
                                      II.      Discussion
           The district court had jurisdiction under 28 U.S.C. § 1331, and we
   have jurisdiction under 28 U.S.C. § 1291. We discuss the district court’s
   dismissal of Escobarrivera’s retaliation and equal protection claims, the
   district court’s qualified immunity determination and grant of summary
   judgment, and Escobarrivera’s claim for injunctive relief, in turn, below. 3


           3
             At the outset, we note that Escobarrivera has abandoned many of his claims on
   appeal. Pro se briefs are afforded liberal construction, see Erickson v. Pardus, 551 U.S. 89,
   94 (2007) (per curiam), but pro se litigants are not “exempt . . . from compliance with
   relevant rules of procedural and substantive law,” Birl v. Estelle, 660 F.2d 592, 593 (5th Cir.




                                                 3
Case: 21-30147         Document: 00516563029               Page: 4      Date Filed: 12/01/2022




                                           No. 21-30147


   A.      28 U.S.C. §§ 1915(e) and 1915A Dismissals
           The district court dismissed Escobarrivera’s retaliation and equal
   protection claims under 28 U.S.C. §§ 1915(e) and 1915A. Where, as here, a
   prisoner is proceeding in forma pauperis, §§ 1915(e) and 1915A require a
   court to dismiss an action or claim against a governmental entity or officer or
   employee of a governmental entity that is frivolous or malicious or fails to
   state a claim upon which relief may be granted. To determine whether a
   complaint fails to state a claim in this context, courts apply the same standard
   used for dismissal under Rule 12(b)(6). Legate v. Livingston, 822 F.3d 207,
   209–10 (5th Cir. 2016). Accordingly, the “complaint must contain sufficient
   factual matter, accepted as true, to ‘state a claim to relief that is plausible on
   its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.
   v. Twombly, 550 U.S. 544, 570 (2007)). We review a district court’s dismissal
   under §§ 1915(e) and 1915A for failure to state a claim de novo. Legate, 822
   F.3d at 209.
           Escobarrivera’s retaliation claim against Defendant Whitaker is
   premised on the allegation that Whitaker transferred him to a different CCR
   unit after Escobarrivera complained about his continued confinement.
   Escobarrivera, however, failed to allege any facts demonstrating that the
   transfer to a different CCR unit was more than a de minimis adverse act. See
   Morris v. Powell, 449 F.3d 682, 684–87 (5th Cir. 2006). For example,
   Escobarrivera failed to plead that the unit to which he was transferred was
   more dangerous or restrictive than his prior unit. Accordingly, without any




   Nov. 1981) (per curiam). Because Escobarrivera does not sufficiently challenge the district
   court’s holdings regarding his claims based on supervisory liability, his initial disciplinary
   hearing, or the Eighth Amendment, we deem those claims abandoned and accordingly do
   not address them.




                                                 4
Case: 21-30147        Document: 00516563029             Page: 5      Date Filed: 12/01/2022




                                        No. 21-30147


   facts supporting actual retaliation, the district court properly dismissed this
   claim.
            Escobarrivera also advanced an equal protection claim, asserting that
   he has spent more time in CCR than other inmates and that release from
   solitary confinement is based solely on Defendants’ favoritism (or lack
   thereof) towards those inmates. Because Escobarrivera failed to allege
   membership in a protected class, he must establish that he, as a “class of
   one,” was “intentionally treated differently from others similarly situated
   and that there is no rational basis for the difference in treatment.” Village of
   Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam). Given that
   prison officials are afforded wide deference in determining a prisoner’s
   custodial status in order to maintain security, we conclude that Escobarrivera
   failed to plead sufficient facts to carry this heavy burden. 4 See Hernandez v.
   Velasquez, 522 F.3d 556, 562 (5th Cir. 2008) (per curiam). Escobarrivera’s
   equal protection claim was accordingly properly dismissed.
   B.       Summary Judgment
            The district court concluded that Defendants were entitled to
   qualified immunity on Escobarrivera’s claim that his continued confinement
   violates his Fourteenth Amendment due process rights, and it accordingly
   granted summary judgment in favor of Defendants. Specifically, the district
   court held that Escobarrivera’s alleged liberty interest was “not clearly
   established based on the specific facts” alleged. We examine that analysis.




            4
            The magistrate judge noted that several district courts have held “class of one”
   claims are largely, if not entirely, unavailable in the context of prison disciplinary
   proceedings. Because we conclude that Escobarrivera failed to carry the heavy burden of
   negating any rational basis for his CCR confinement, we do not address this observation.




                                              5
Case: 21-30147      Document: 00516563029           Page: 6    Date Filed: 12/01/2022




                                     No. 21-30147


          We review “a district court’s grant of summary judgment de novo,
   applying the same standards as the trial court.” Griffin v. UPS, Inc., 661 F.3d
   216, 221 (5th Cir. 2011). Summary judgment is proper “if the movant shows
   that there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).
          “A good-faith assertion of qualified immunity,” however, “alters the
   usual summary judgment burden of proof.” Trent v. Wade, 776 F.3d 368, 376
   (5th Cir. 2015) (internal quotation marks and citation omitted). In those
   situations, once the defendants raise the defense, the burden shifts to the
   plaintiff to raise a material fact issue that would show the absence of qualified
   immunity. Id.
          Our qualified immunity analysis is a two-part process: (1) we ask
   whether the alleged conduct has violated a federal right, Cole v. Carson, 935
   F.3d 444, 451 (5th Cir. 2019) (en banc); and (2) we consider “whether the
   right in question was clearly established at the time of the alleged violation”
   such that the official was on notice of the unlawfulness of the conduct, id.
   (internal quotation marks and citation omitted). We need not decide the two
   questions in order—we may decide the issue solely on the basis that a right
   was not clearly established. Pearson v. Callahan, 555 U.S. 223, 236–37, 243
   (2009). With this framework in mind, we turn to Escobarrivera’s due
   process claim.
          “[T]he Due Process Clause does not protect every change in the
   conditions of confinement which has a substantial adverse effect upon a
   prisoner.” Madison v. Parker, 104 F.3d 765, 767 (5th Cir. 1997). Therefore,
   we must first consider whether Escobarrivera has been deprived of a liberty
   or property interest and then examine whether the procedures related to that
   deprivation were “constitutionally sufficient.” Meza v. Livingston, 607 F.3d
   392, 399 (5th Cir. 2010) (quotation omitted). Escobarrivera argues that he




                                          6
Case: 21-30147         Document: 00516563029                Page: 7       Date Filed: 12/01/2022




                                           No. 21-30147


   has a clearly established liberty interest based on his continued confinement. 5
   We disagree.
           In Sandin v. Conner, 515 U.S. 472 (1995), the Supreme Court held that
   a prisoner’s liberty interests “will be generally limited to freedom from
   restraint” that “imposes atypical and significant hardship on the inmate in
   relation to the ordinary incidents of prison life.” Id. at 484. Accordingly, and
   because we afford wide deference to prison officials, we have consistently
   held that “generally speaking, a prisoner has no liberty interest in his
   custodial classification.” Hernandez, 522 F.3d at 562.
           Whether a prisoner has raised a valid liberty interest as a result of
   continued solitary confinement turns on whether that custodial status
   “demonstrates extraordinary circumstances or, in other words, an atypical
   and significant hardship.” Wilkerson v. Goodwin, 774 F.3d 845, 853 (5th Cir.
   2014) (internal quotation marks and citation omitted).                       To make that
   determination, we evaluate “the nature of the more-restrictive confinement
   and its duration in relation to prison norms.” Id. (quotation omitted). These
   two factors are considered on a sliding scale. See id. at 855–56. “[T]ruly
   onerous conditions for a brief period of time may not be atypical; less onerous
   conditions for an extended period of time may be.” Bailey v. Fisher, 647 F.
   App’x 472, 476 (5th Cir. 2016) (per curiam).




           5
             Escobarrivera also claims a liberty interest based on his inability to seek a pardon
   while in CCR and a property interest based on his inability to earn incentive pay while in
   CCR. Neither assertion is availing. The speculative nature of an early release by pardon
   does not involve a protected liberty interest, cf. Malchi v. Thaler, 211 F.3d 953, 957 (5th Cir.
   2000) (holding that because consideration for parole in Texas is entirely speculative, it
   cannot support a constitutional claim), and “[p]risoners have no constitutional right to be
   paid for work performed in prison,” Rochon v. La. State Penitentiary Inmate Acct., 880 F.2d
   845, 846 (5th Cir. 1989).




                                                  7
Case: 21-30147      Document: 00516563029           Page: 8    Date Filed: 12/01/2022




                                     No. 21-30147


          We begin with the nature of confinement. In Wilkinson v. Austin, 545
   U.S. 209 (2005), the Supreme Court articulated conditions of confinement
   sufficiently severe to create a clearly established due process violation. Id. at
   214–15. The Wilkinson Court evaluated an inmate’s confinement at the Ohio
   Supermax facility, noting that his segregation denied him of almost all human
   contact. Id. at 214. His cell door was made of solid metal, preventing him
   from conversing with others; his cell light could be dimmed, but was on for
   twenty-four hours a day; and he could exercise one hour per day, but only
   while isolated and in a small indoor room. Id. Placement in the facility was
   indefinite and disqualified inmates from otherwise eligible parole
   considerations. Id. at 214–15.
          In Bailey, we applied Wilkinson and concluded that the inmate’s
   confinement was similarly severe. 647 F. App’x at 474–75. The inmate in
   Bailey was on lockdown between twenty-three and twenty-four hours a day
   in a one-person cell with a solid steel door. Id. When the inmate was
   permitted to exercise, he remained isolated from other prisoners; visitation
   and telephone use were either non-existent or rare; and the inmate had no
   access to any privileges or programming, such as religious gatherings,
   educational programs, entertainment, canteen, or packages. Id. at 475.
   Moreover, any time the inmate left his cell he was handcuffed through a
   mailbox-like structure and strip searched. Id.
          We conclude Escobarrivera has failed to create a fact issue that his
   confinement as of the date of final judgment in the district court rises to the
   level of severity articulated in Wilkinson and Bailey. We recognize that
   Escobarrivera is confined for twenty-three hours (or at least twenty-two
   hours) a day in a cell by himself, eats his meals alone, is prevented from
   attending church services, and his confinement is allegedly “indefinite.” But
   important to the Court in Wilkinson was the “depriv[ation] of almost any
   environmental or sensory stimuli and of almost all human contact.” 545 U.S.



                                          8
Case: 21-30147      Document: 00516563029           Page: 9   Date Filed: 12/01/2022




                                     No. 21-30147


   at 214. Escobarrivera’s confinement does not amount to such a deprivation.
   Escobarrivera’s cell has bars as opposed to a steel door, allowing him the
   opportunity to communicate with other inmates. He can roam the hall and
   interact with others during his hour of release; he receives three additional
   one-hour sessions a week outside; and he has access to visitation twice a
   month. Accordingly, taking his facts as alleged as true, we cannot conclude
   that Escobarrivera’s conditions of confinement alone are “atypical and
   significant.” See Sandin, 515 U.S. at 484.
          We now turn to the duration of Escobarrivera’s confinement.
   Confinement in less severe conditions may still give rise to a protected liberty
   interest if the confinement’s duration is excessive. Wilkerson, 774 F.3d at
   855–56.    In Wilkerson, for example, we considered a thirty-nine-year
   confinement and concluded that such an “extraordinary duration” diluted
   the materiality of the less severe confinement conditions. Id. The duration
   of Escobarrivera’s confinement—which was three years and three months
   when the district court entered summary judgment and is now four years and
   six months—is significantly shorter than the duration at issue in Wilkerson.
   Therefore, Escobarrivera’s length of confinement does not, at least at this
   point, tip the scale towards severity.
          Moreover, we have noted that a period of eight years in solitary
   confinement with no prospect of immediate release in the near future is
   sufficient to give rise to a liberty interest, but a period of two and one-half
   years in confinement is not. Id. at 855 (citing Shoats v. Horn, 213 F.3d 140,
   144 (3d Cir. 2000)). Escobarrivera’s confinement duration is closer to the
   two-and-a-half-year mark that we have deemed insufficient to establish a




                                            9
Case: 21-30147        Document: 00516563029              Page: 10       Date Filed: 12/01/2022




                                          No. 21-30147


   liberty interest than it is to the eight-year mark we have deemed sufficient.
   Therefore, Escobarrivera’s duration of confinement is also not atypical. 6
           In sum, considering the conditions of Escobarrivera’s confinement
   coupled with its duration, we conclude that Escobarrivera has not articulated
   a clearly established due process liberty interest at this point. Because
   Escobarrivera’s due process rights in these circumstances were not “so well
   defined” that a “reasonable officer” would understand his conduct to be
   unlawful, see Cole, 935 F.3d at 451, we affirm the district court’s grant of
   summary judgment in favor of Defendants as to the claims asserted against
   them in their individual capacities as of the date of the final judgment in the
   district court. That said, this summary judgment affirmance does not
   preclude what Escobarrivera may be able to assert as time continues.
   C.      Injunctive Relief
           Escobarrivera’s complaint asserted claims against Defendants for
   damages in their individual capacities and for injunctive relief in their official
   capacities. As to the injunctive relief, Escobarrivera sought release from
   solitary confinement and placement in the general population.
           In their motion to dismiss, Defendants asserted that Escobarrivera’s
   claims against them in their official capacities were barred by sovereign
   immunity. In its report and recommendation on the motion to dismiss, the
   magistrate judge did not address Defendants’ sovereign immunity argument.
   The district court subsequently granted Defendants’ summary judgment
   motion on the basis of qualified immunity and dismissed Escobarrivera’s
   entire complaint with prejudice.


           6
            In Bailey, we indicated that a period of five years in solitary confinement might be
   enough to implicate a protected liberty interest. 647 F. App’x at 477. Because he has not
   yet reached that number, we need not address that case further at this point.




                                                10
Case: 21-30147        Document: 00516563029              Page: 11       Date Filed: 12/01/2022




                                          No. 21-30147


           Qualified immunity, however, does not bear on Escobarrivera’s
   entitlement to injunctive relief. “Absolute and qualified immunity protect
   only individuals from claims for damages; they do not bar official-capacity
   claims or claims for injunctive relief.” Singleton v. Cannizzaro, 956 F.3d 773,
   778 n.3 (5th Cir. 2020). Neither the magistrate judge nor the district court
   independently addressed Escobarrivera’s official capacity claims before
   dismissing the complaint. 7
           The district court erred by failing to consider Escobarrivera’s official
   capacity claims against Defendants. At the pleading stage, Escobarrivera
   asserted sufficient factual allegations supporting an official capacity due
   process claim. He alleged that he is denied meaningful review of his custodial
   status because the hearings held regarding his CCR classification are
   essentially shams.       Specifically, Escobarrivera asserted that Defendants
   contribute to the denial of meaningful review and due process by, inter alia,
   basing CCR release decisions “solely on their personal like or dislike of a
   prisoner.” Per Escobarrivera, Defendant LeBlanc similarly contributes to
   the denial of review by failing to establish “a set criteria for CCR release,”
   which creates a “biased and unjust” release system.                     On those facts,
   Escobarrivera has established that his denial of procedural due process is
   fairly traceable to Defendants and his requested relief—ordering Defendants




           7
             As noted above, a party must “press and not merely intimate” its claims to avoid
   waiver, F.D.I.C. v. Mijalis, 15 F.3d 1314, 1326–27 (5th Cir. 1994), but “we construe briefs
   of pro se litigants liberally,” applying “less stringent standards,” Alexander v. Verizon
   Wireless Servs., L.L.C., 875 F.3d 243, 248 n.10 (5th Cir. 2017). In his brief on appeal,
   Escobarrivera “asks this court to order his release into general population.” He also asserts
   that he will never “have a real review” of his confinement “unless a court makes Louisiana
   start conducting real board hearings.” Affording Escobarrivera the benefit of liberal
   construction, we conclude that Escobarrivera’s claim for injunctive relief is adequately
   preserved on appeal.




                                                11
Case: 21-30147     Document: 00516563029             Page: 12   Date Filed: 12/01/2022




                                     No. 21-30147


   to afford him the process he is due to determine release from CCR—would
   redress that injury. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992).
          Moreover, Escobarrivera’s claims likely clear the state sovereign
   immunity jurisdictional bar. State sovereign immunity precludes “private
   suits against nonconsenting states in federal court,” see City of Austin v.
   Paxton, 943 F.3d 993, 997 (5th Cir. 2019), and where a suit is effectively
   against a state, state officials enjoy the same sovereign immunity, Tex.
   Democratic Party v. Abbott, 978 F.3d 168, 179 (5th Cir. 2020), cert. denied, 141
   S. Ct. 1124 (2021). Ex parte Young, 209 U.S. 123 (1908), however, allows
   suits for prospective injunctive relief or declaratory relief against a state
   official acting in violation of federal law if the state official has a sufficient
   connection to enforcement of the allegedly unconstitutional law. Id. at 157.
   Because there is significant overlap between the Article III standing and the
   Ex parte Young inquiries, the standing analysis can inform the state sovereign
   immunity analysis. See City of Austin, 943 F.3d at 1002.
          Here, each of the named Defendants has the authority to compel or
   constrain Escobarrivera’s conditions of confinement by maintaining his
   placement in CCR. See Tex. Democratic Party v. Hughs, 997 F.3d 288, 290–
   91 (5th Cir. 2021). “[G]enerally all institutional litigation involving state
   prisons, such as this case, is brought under the Ex parte Young exception.”
   Hope v. Harris, 861 F. App’x 571, 578 (5th Cir. 2021) (per curiam) (internal
   quotation marks and citation omitted), petition for cert. filed, No. 21-1065
   (U.S. Jan. 28, 2022).      Accordingly, though Escobarrivera cannot seek
   monetary damages from Defendants in their official capacities, state
   sovereign immunity does not bar Escobarrivera’s official capacity claims for
   injunctive relief. See Abbott, 978 F.3d at 179.
          That said, we are “a court of review, not of first view.” See Cutter v.
   Wilkinson, 544 U.S. 709, 718 n.7 (2005). We accordingly vacate the district




                                          12
Case: 21-30147        Document: 00516563029                 Page: 13      Date Filed: 12/01/2022




                                             No. 21-30147


   court’s order dismissing Escobarrivera’s injunctive relief claim against
   Defendants in their official capacities and remand to the district court to
   consider the claim in the first instance.
                                      III.      Conclusion
           For the foregoing reasons, we AFFIRM the district court’s dismissal
   of Escobarrivera’s equal protection and retaliation claims and the district
   court’s grant of summary judgment in favor of Defendants as to
   Escobarrivera’s individual capacity claims.                We VACATE the district
   court’s grant of summary judgment in favor of Defendants as to
   Escobarrivera’s official capacity injunctive relief claim and REMAND for
   further proceedings consistent with this opinion. 8 We ORDER the district
   court to grant Escobarrivera’s request for appointment of counsel.




           8While    the partial concurrence and partial dissent posits that we “take[]
   [Wilkerson] to use duration of confinement alone to determine whether constitutional due
   process protections must be afforded,” as is discussed above, we only reach the question
   of the duration of Escobarrivera’s confinement after holistically considering the nature and
   severity of that confinement. Partial Concurrence and Partial Dissent at 3, 5. In addition,
   as we discuss in footnote six, the five year period of solitary confinement mentioned in
   Bailey has not yet been matched in this case. Therefore, based upon both the duration and
   nature of Escobarrivera’s confinement, we conclude that Escobarrivera did not create a fact
   issue as to his confinement as of the date of the district court’s final judgment. However,
   given the passage of time in this case, the district court can and should consider the current
   circumstances of Escobarrivera’s confinement, including the duration of his confinement,
   in its further proceedings as to the injunctive relief claim. In addition, in such proceedings,
   the district court should reconsider the injunctive relief claim without respect to qualified
   immunity considerations. Finally, the district court should allow appointed counsel for
   Escobarrivera an opportunity to file an amended complaint on the injunctive relief claim
   that accounts for all conditions relevant to his incarceration.




                                                  13
Case: 21-30147        Document: 00516563029               Page: 14       Date Filed: 12/01/2022




                                         No. 21-30147

   Jennifer Walker Elrod, Circuit Judge, concurring 1 in part and
   dissenting in part:
           Mr. Escobarrivera has been in closed custody restriction, better
   known as solitary confinement, since December of 2017. The parties quibble
   over whether he is permitted to leave his cell for two or only one hour each
   day. Regardless, he spends most of his time isolated in an eight-by-eight-foot
   room. He is permitted one hour of outdoor exercise in a slightly larger “dog
   cage,” but is limited to three such sessions per week. He is disqualified from
   participating in religious and educational programming.                      While he is
   technically permitted two contact visits each month, he is often unable to
   secure the necessary approvals—he tells us that he has not had a single visitor
   in over a year. He has not been given any indication of when, if ever, he will
   be transferred back to the general population.
           None of this factored into the district court’s conclusion that Mr.
   Escobarrivera lacks a sufficient liberty interest in avoiding closed custody
   restriction to invoke the constitutional floor of procedural due process
   protections—or, at least, that any liberty interest he might have is not well-
   enough established to put state officials on notice that those protections have
   been triggered. Instead, brushing aside other considerations, the district
   court held that Mr. Escobarrivera’s stint in solitary confinement has simply
   been too short to raise constitutional concern. At the time, Mr. Escobarrivera
   had been subject to restrictive conditions for “just over three years,” and
   there was no authority on hand in which a prisoner had successfully claimed
   a liberty interest after three years in solitary confinement. Escobarrivera v.
   Vannoy, No. 3:19-CV-00498, 2021 WL 943106, at *1 (M.D. La. Mar. 12,


           1
             I agree with the majority opinion that the district court was correct to dismiss Mr.
   Escobarrivera’s retaliation and equal protection claims. I also agree that the district court
   erred by failing to consider Mr. Escobarrivera’s official capacity claims.




                                                14
Case: 21-30147      Document: 00516563029           Page: 15      Date Filed: 12/01/2022




                                     No. 21-30147

   2021). According to the district court, this “lack of clear guidance regarding
   terms equivalent to Plaintiff’s term is dispositive, and entitle[d] Defendants
   to qualified immunity.” Id.
          There are two problems with this holding. First, prior decisions do
   not articulate a bright-line test that shackles a prisoner’s liberty interest solely
   to the duration of his confinement. Our precedents sensibly treat duration as
   but one consideration among many. Second, the district court’s invocation
   of qualified immunity, to borrow a phrase, “smacks of unqualified
   impunity.” Zadeh v. Robinson, 928 F.3d 457, 479 (5th Cir. 2019) (Willett, J.,
   concurring in part). “The law can be clearly established ‘despite notable
   factual distinctions between the precedents relied on and the cases then
   before the Court, so long as the prior decisions gave reasonable warning that
   the conduct then at issue violated constitutional rights.’” Wilkerson v.
   Goodwin, 774 F.3d 845, 857 (5th Cir. 2014) (quoting Kinney v. Weaver, 367
   F.3d 337, 350 (5th Cir. 2004)). I would hold that they did so here.
          Far from treating duration as dispositive, the Supreme Court has
   looked to the nature of the conditions of confinement as the “touchstone” of
   the liberty-interest analysis. Wilkinson v. Austin, 545 U.S. 209, 223 (2005).
   Courts are to determine whether a prisoner’s conditions of confinement
   impose an “atypical and significant hardship on the inmate in relation to the
   ordinary incidents of prison life.” Id. (quoting Sandin v. Conner, 515 U.S.
   472, 484 (1995)). Duration is certainly relevant to that assessment. And in
   declining to recognize a liberty interest in an early case, the Supreme Court
   relied heavily on the fact that the plaintiff had only been subjected to a 30-day
   period of disciplinary confinement, reasoning that “significant amounts of
   ‘lockdown time’” are an ordinary part of prison life and do “not work a major
   disruption in [the inmate’s] environment.” Sandin, 515 U.S. at 486–87. But
   duration is clearly not everything. Indeed, Wilkinson, the Supreme Court’s
   most recent word on this issue, was a class action. The various plaintiffs



                                           15
Case: 21-30147        Document: 00516563029               Page: 16       Date Filed: 12/01/2022




                                         No. 21-30147

   involved had doubtless spent different—perhaps vastly different—amounts
   of time under restrictive conditions.
           Simply put, there is no minimum threshold duration requirement.
   Following Wilkinson and drawing on the practice of our sister circuits, we
   articulated a holistic approach in Wilkerson, 774 F.3d 845. We instructed that
   courts should consider the combination of the “duration of the solitary
   confinement, the severity of the restrictions, and their effectively indefinite
   nature.”     774 F.3d at 855. The majority opinion misreads Wilkerson,
   therefore, when it takes it to use duration of confinement alone to determine
   whether constitutional due process protections must be afforded. In the
   majority opinion’s view, Wilkerson held that two and a half years is simply
   not enough to give rise to a liberty interest, but eight years is sufficient. It
   apparently relies on Wilkerson’s overview of sister-circuit decisions and
   Wilkerson’s observation that the “duration in segregated confinement that
   courts have found does not give rise to a liberty interest range up to two and
   one-half years.” Id. at 855. But this overview was used only to stress the
   “extraordinary” nature of the thirty-nine years of confinement at issue in
   that case. Id. (“We need not dwell on duration.” Id.). It does nothing to
   disavow or amend the holistic approach that had just been put forward. 2 And




           2
              The opinions cited by Wilkerson do not treat duration as dispositive either. See
   Hernandez v. Velasquez, 522 F.3d 556, 563 (5th Cir. 2008) (reviewing plaintiff’s conditions
   and concluding that “[c]ases where segregated confinement is sufficiently ‘atypical’ to
   implicate a due process liberty interest involve circumstances much harsher than those
   presented here”); Jones v. Baker, 155 F.3d 810, 813 (6th Cir. 1998) (describing two and a
   half years as atypical but nevertheless holding that the particular “conditions of plaintiff’s
   confinement” were justified and did “not rise to an ‘atypical and significant’ hardship”);
   Griffin v. Vaughn, 112 F.3d 703, 708 (3rd Cir. 1997) (reviewing plaintiff’s conditions and
   concluding that “it is not extraordinary for inmates in a myriad of circumstances to find
   themselves exposed to the conditions to which [plaintiff] was subjected”).




                                                16
Case: 21-30147     Document: 00516563029            Page: 17   Date Filed: 12/01/2022




                                     No. 21-30147

   it certainly does not categorically deem insufficient any claim to a liberty
   interest that does not meet a minimum threshold period of confinement.
          Our sister circuits continue to treat duration as simply one factor
   among others.       The Seventh Circuit, in fact, recently rejected a
   “presumptive minimum” of six months as inconsistent with case law across
   the federal courts, noting that “[a] considerably shorter period of segregation
   may, depending on the conditions of confinement and on any additional
   punishments, establish a violation.” Kervin v. Barnes, 787 F.3d 833, 836–37
   (7th Cir. 2015) (citing examples from the Second Circuit (77 days), Third
   Circuit (90 days), and Tenth Circuit (75 days)).
          Analyzed under the proper test articulated in Wilkinson and
   Wilkerson, and employed by our sister circuits, Mr. Escobarrivera’s
   conditions plainly implicate a clearly established liberty interest. In Wilkerson
   we zeroed-in on the combination of the plaintiff’s “23-hour-a-day in-cell
   confinement, limited physical exercise, limited human contact, and
   effectively indefinite placement” to determine that a clearly established
   liberty interest was implicated. 774 F.3d at 858. It is undisputed that all of
   these factors are present here.
          The district court’s contrary conclusion follows from its error in
   treating the “lack of clear guidance regarding terms equivalent to Plaintiff’s
   term” as the beginning and the end of the qualified immunity analysis.
   Escobarrivera, 2021 WL 843106, at *1. As we held in Wilkerson, a liberty
   interest can be clearly established despite “some distinctions between the
   conditions” that have been held to implicate a liberty interest in previous
   cases. 774 F.3d at 855. Thus, the district court was obliged to fully consider
   all of Mr. Escobarrivera’s conditions of confinement to determine whether
   there were “material and substantial similarities” with conditions that have
   previously been found to implicate a liberty interest. Id. A difference in




                                          17
Case: 21-30147      Document: 00516563029             Page: 18     Date Filed: 12/01/2022




                                     No. 21-30147

   duration alone does not preclude a finding of clearly established law. See id.
   at 858 (concluding that plaintiff’s conditions of confinement implicate a
   clearly established liberty interest and then noting that this conclusion is
   “cemented by the unprecedented duration of [the prisoner’s] incarceration”
   (emphasis added)).
          Moreover,      even    assuming        arguendo   that   claims   like   Mr.
   Escobarrivera’s cannot be brought until a prisoner has spent a minimum
   period in solitary confinement, Mr. Escobarrivera has satisfied that
   prerequisite. As noted, the majority opinion identifies eight years with no
   prospect of immediate release as “sufficient,” but two and a half years as
   “not.” Supra p. 9. Mr. Escobarrivera is now approaching five years in
   solitary confinement with no indication of when or how he may ever be
   released. I would hold that five years is enough, as foreshadowed by our
   decision in Bailey v. Fisher, 647 F. App’x 472 (5th Cir. 2016). The plaintiff in
   Bailey likewise sought judicial review of his placement in solitary
   confinement. Id. at 473. But it was not clear from the record how long he
   had been in isolation, prompting the panel to remand to the district court to
   determine whether the plaintiff was still being held in solitary confinement.
   Id. at 477. In doing so, the panel noted that if the plaintiff was still in solitary
   confinement, “he has been isolated for over five years.” Id. If five years of
   confinement were insufficient to trigger constitutional due process
   protections, there would be no need for a remand.
          Simply put, five years in solitary confinement with no path forward to
   release is sufficient to trigger constitutional due process protections.
          I respectfully dissent in part and would remand this claim for further
   consideration in the district court.




                                            18